Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhul (US 2015/0309476) in view of Hessler (US 2014/0313866) and Meister (US 2008/0198702).
With regard to claim 1 Rhul discloses a substrate comprising: 
a first wafer based on glass (abstract), the first wafer including a plurality of first parts that are identically shaped and identically oriented (coils; abstract; 100, 12a, 12b, 12c; figures 1-3, 6, 8, 9); and 
a second wafer (101,102,103,11a, 11b, and/or 11c) based on at least one second material (abstract), the second wafer including a plurality of second parts that are identically shaped and identically oriented (figures 8, 10, 11), , 
wherein the first wafer with the etched first parts and the second wafer with the etched second parts are joined to adjoin only along a single surface (figures 10, 11; abstract; paragraph 47), and 
wherein, once the first wafer and the second wafer are joined, one surface of each of the first parts is made integral with a surface of each of the second parts thereby forming a plurality of 
Rhul discloses glass, but not specifically photostructurable glass.
Rhul does not disclose the claimed: the first parts formed by etching the first wafer and the first parts are connected to the first wafer by bridges after the etching, the second parts formed by etching the second wafer and the second parts are connected to the second wafer by bridges after the etching.
Hessler teaches forming a spring from photostructurable glass - claim 32; abstract. Meister teaches etching a wafer to form a batch of parts held together on the same wafer after etching connected by bridges after etching – paragraphs 49-53, figures 1-7a. Meister figure 4 shows a mask over a wafer to facilitate forming the structure shown in figure 6 once the mask is removed. Figure 7b depicts the view of figure 6 showing the resulting batch manufacturing having a plurality of parts held together by bridges connecting the parts to the wafer after the steps shown in figures 1-6. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Rhul’s spring to be made out of photostructurable glass as taught by Hessler to achieve improved thermal characteristics, as taught by Hessler, including steps of forming a large parts of layers 1 and layers 2 through etching, as taught by Meister, and leaving the parts attached to their respective wafers, as taught by Meister, to further facilitate alignment and attachment of complimentary 1st and 2nd layers into a combined parts, as taught by Rhul. The reasons for doing so would have been to improve thermal characteristics of the material choice, as taught by Hessler, provide batch manufacturing of a large number of parts, as taught by Meister, and provide the improved balance characteristics of the part by providing complimentary layers, as taught by Rhul. 

With regard to claim 2 Rhul, Hessler, and Meister teach the substrate according to claim 1, wherein the at least one second material is silicon-based and includes single crystal silicon, doped single crystal 

With regard to claim 3 (depends from claim 1) Rhul does not teach the claimed: wherein the at least one second material is ceramic-based and includes photostructurable glass, borosilicate, aluminosilicate, quartz glass, zerodur, single crystal corundum, polycrystalline corundum, alumina, aluminium oxide, aluminium nitride, single crystal ruby, polycrystalline ruby, zirconium oxide, titanium oxide, titanium nitride, titanium carbide, tungsten nitride, tungsten carbide, boron nitride or boron carbide.
Hessler teaches a spring formed from a ceramic based material - abstract; paragraphs 7, 35-36, 43; claim 37 - including photostructurable glass and/or family of alkaline silicates, borosilicates or aluminosilicates - paragraph 46. At the time of the invention it would have been obvious to one having ordinary skill in the art to form the base spring according to Hessler’s teachings including a ceramic based material including any of photostructurable glass, and/or family of alkaline silicates, borosilicates or aluminosilicates, as taught by Hessler. The reason for doing so would have been to form a balance spring base with high quality thermal properties as taught by Hessler.

With regard to claim 4 Rhul, Hessler, and Meister teach the substrate according to claim 1, wherein the at least one second material is metal-based (paragraph 49 and includes an iron alloy (steel paragraph 49), a copper alloy, nickel or an alloy thereof, titanium or an alloy thereof, gold or an alloy thereof, silver or an alloy thereof, platinum or an alloy thereof, ruthenium or an alloy thereof, rhodium or an alloy thereof, or palladium or an alloy thereof.



With regard to claim 6 Rhul, Hessler, and Meister teach the substrate according to claim 1, wherein the first parts are arranged along a straight line on the first wafer and the second parts are arranged along a straight line on the second wafer (Meister figures 7a, 7b).

With regard to claim 7 Rhul discloses a substrate comprising: 
a first wafer based on glass (abstract), the first wafer including a plurality of first parts that are identically shaped (coils; abstract; 100, 12a, 12b, 12c; figures 1-3, 6, 8, 9), 
a second wafer (101,102,103,11a, 11b, and/or 11c) based on at least one second material (abstract), the second wafer including a plurality of second parts that are identically shaped (figures 8, 10, 11), 
wherein the first wafer with the etched first parts and the second wafer with the etched second parts are joined to adjoin only along a single surface (figures 10, 11; abstract; paragraph 47), and, once the first wafer and the second wafer are joined, one surface of the first part is made integral with a surface of the second part thereby forming a one-piece timepiece component (coils figures 1 -3, 6, 8, 9; abstract; paragraph 47) attached to the first wafer and the second wafer, and wherein the one-piece timepiece component is permanently releasable from the substrate (coils figures 1 -3, 6, 8, 9; abstract; paragraph 47).
Rhul discloses glass, but not specifically photostructurable glass.

Hessler teaches forming a spring from photostructurable glass - claim 32; abstract. Meister teaches etching a wafer to form a batch of parts held together on the same wafer after etching connected by bridges after etching – paragraphs 49-53, figures 1-7a. Meister figure 4 shows a mask over a wafer to facilitate forming the structure shown in figure 6 once the mask is removed. Figure 7b depicts the view of figure 6 showing the resulting batch manufacturing having a plurality of parts held together by bridges connecting the parts to the wafer after the steps shown in figures 1-6. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Rhul’s spring to be made out of photostructurable glass as taught by Hessler to achieve improved thermal characteristics, as taught by Hessler, including steps of forming a large parts of layers 1 and layers 2 through etching, as taught by Meister, and leaving the parts attached to their respective wafers, as taught by Meister, to further facilitate alignment and attachment of complimentary 1st and 2nd layers into a combined parts, as taught by Rhul. The reasons for doing so would have been to improve thermal characteristics of the material choice, as taught by Hessler, provide batch manufacturing of a large number of parts, as taught by Meister, and provide the improved balance characteristics of the part by providing complimentary layers, as taught by Rhul. 

With regard to claim 8 Rhul, Hessler, and Meister teach the substrate according to claim 7, wherein the at least one second material is silicon-based and includes single crystal silicon, doped single crystal silicon, polycrystalline silicon, doped polycrystalline silicon, porous silicon, silicon oxide, quartz, silica, silicon nitride or silicon carbide (paragraphs 49, 60 states that the spring may be formed of silicon. See mechanical spring base 11 a figure 11).

With regard to claim 9 (depends from claim 7) Rhul does not teach the claimed: wherein the at least one second material is ceramic-based and includes photostructurable glass, borosilicate, aluminosilicate, quartz glass, zerodur, single crystal corundum, polycrystalline corundum, alumina, aluminium oxide, aluminium nitride, single crystal ruby, polycrystalline ruby, zirconium oxide, titanium oxide, titanium nitride, titanium carbide, tungsten nitride, tungsten carbide, boron nitride or boron carbide.
Hessler teaches a spring formed from a ceramic based material - abstract; paragraphs 7, 35-36, 43; claim 37 - including photostructurable glass and/or family of alkaline silicates, borosilicates or aluminosilicates - paragraph 46. At the time of the invention it would have been obvious to one having ordinary skill in the art to form the base spring according to Hessler’s teachings including a ceramic based material including any of photostructurable glass, and/or family of alkaline silicates, borosilicates or aluminosilicates, as taught by Hessler. The reason for doing so would have been to form a balance spring base with high quality thermal properties as taught by Hessler.

With regard to claim 10 Rhul, Hessler, and Meister teach the substrate according to claim 7, wherein the at least one second material is metal-based (paragraph 49) and includes an iron alloy (steel – paragraph 49), a copper alloy, nickel or an alloy thereof, titanium or an alloy thereof, gold or an alloy thereof, silver or an alloy thereof, platinum or an alloy thereof, ruthenium or an alloy thereof, rhodium or an alloy thereof, or palladium or an alloy thereof.

With regard to claim 11 Rhul, Hessler, and Meister teach the substrate according to claim 7, wherein the at least one second material further includes at least a partial coating of silicon oxide, silicon nitride, silicon carbide or an allotrope of carbon (DLC paragraph 47).



With regard to claim 13 Rhul discloses a substrate comprising: a first wafer based on glass (abstract), the first wafer including a first part (coils; abstract; 100, 12a, 12b, 12c; figures 1-3, 6, 8, 9) and a second wafer (101,102,103,11a, 11b, and/or 11c) based on at least one second material (abstract), , wherein the first wafer and the second wafer are joined to adjoin only along a single surface (figures 10, 11; abstract; paragraph 47), and wherein one surface of the first part is made integral with a surface of the second part thereby forming a one-piece timepiece component (coils figures 1 -3, 6, 8, 9; abstract; paragraph 47)
Rhul discloses glass, but not specifically photostructurable glass.
Rhul does not disclose the claimed: formed by etching the first wafer, the first part connected to the first wafer by at least one bridge after the etching; the second wafer including a second part formed by etching the second wafer, the second part connected to the second wafer by at least one bridge after the etching
Hessler teaches forming a spring from photostructurable glass - claim 32; abstract. Meister teaches etching a wafer to form a batch of parts held together on the same wafer after etching connected by bridges after etching – paragraphs 49-53, figures 1-7a. Meister figure 4 shows a mask over a wafer to facilitate forming the structure shown in figure 6 once the mask is removed. Figure 7b depicts the view of figure 6 showing the resulting batch manufacturing having a plurality of parts held together by bridges connecting the parts to the wafer after the steps shown in figures 1-6. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Rhul’s spring to be made out of photostructurable glass as taught by Hessler to achieve improved thermal st and 2nd layers into a combined parts, as taught by Rhul. The reasons for doing so would have been to improve thermal characteristics of the material choice, as taught by Hessler, provide batch manufacturing of a large number of parts, as taught by Meister, and provide the improved balance characteristics of the part by providing complimentary layers, as taught by Rhul. 

With regard to claim 14 Rhul, Hessler, and Meister teach the substrate according to claim 13, wherein the at least one second material is silicon-based and includes single crystal silicon, doped single crystal silicon, polycrystalline silicon, doped polycrystalline silicon, porous silicon, silicon oxide, quartz, silica, silicon nitride or silicon carbide (paragraphs 49, 60 states that the spring may be formed of silicon. See mechanical spring base 11 a figure 11).

With regard to claim 15 (depends from claim 13) Rhul does not teach the claimed: wherein the at least one second material is ceramic-based and includes photostructurable glass, borosilicate, aluminosilicate, quartz glass, zerodur, single crystal corundum, polycrystalline corundum, alumina, aluminium oxide, aluminium nitride, single crystal ruby, polycrystalline ruby, zirconium oxide, titanium oxide, titanium nitride, titanium carbide, tungsten nitride, tungsten carbide, boron nitride or boron carbide.
Hessler teaches a spring formed from a ceramic based material - abstract; paragraphs 7, 35-36, 43; claim 37 - including photostructurable glass and/or family of alkaline silicates, borosilicates or aluminosilicates - paragraph 46. At the time of the invention it would have been obvious to one having ordinary skill in the art to form the base spring according to Hessler’s teachings including a ceramic based material including any of photostructurable glass, and/or family of alkaline silicates, borosilicates or 

With regard to claim 16 Rhul, Hessler, and Meister teach the substrate according to claim 13, wherein the at least one second material is metal-based (paragraph 49) and includes an iron alloy (steel paragraph 49), a copper alloy, nickel or an alloy thereof, titanium or an alloy thereof, gold or an alloy thereof, silver or an alloy thereof, platinum or an alloy thereof, ruthenium or an alloy thereof, rhodium or an alloy thereof, or palladium or an alloy thereof.

With regard to claim 17 Rhul, Hessler, and Meister teach the substrate according to claim 13, wherein the at least one second material further includes at least a partial coating of silicon oxide, silicon nitride, silicon carbide or an allotrope of carbon (DLC paragraph 47).

With regard to claim 18 Rhul, Hessler, and Meister teach the substrate according to claim 13, wherein the first parts are arranged along a straight line on the first wafer and the second parts are arranged along a straight line on the second wafer (Meister figures 7a, 7b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






9-28-21
/SEAN KAYES/Primary Examiner, Art Unit 2844